Title: From John Adams to William Temple Franklin, 16 October 1790
From: Adams, John
To: Franklin, William Temple


109
Sir.
New York October 16 1790.

Last night I had the pleasure to receive your obliging letter of the 13 of this month: and thank you for your information of your intention to embarke for Europe.  The advice of your friends in France and England, to be as early as possible in the publication of your Grandfathers papers, is probably judicious; as a certain ardor of curiosity wears off in such cases commonly in time.  Your friend my dear Mrs. Adams is ill in bed, of a fever; and which renders the misfortune more severe, we were all packed up for a removal to Philadelphia.  I am however still in hopes that we shall be at Bush-hill before you embark; in which case I shall request the favor of you to take a small Packett or two.  But, if contrary to my hopes, and expectations, we should not see you before you Sail, present my affectionate regards to all our good friends in France and England, especially the marquis and his Lady, Mr Grand and family, and the Abbys De Chalut and Arnoux;  In England to Mr Hartly Dr Price Mr Brand Hollis, and the Vaughan Family.  I shall be glad to hear of your wellfare, and to read your observations upon the progress of Liberty in Europe. I am Sir with much esteem and regard your most obedient Servt.

John Adams